ORDER

Petitioner moves for reconsideration of the court’s July 22, 2008, 313 FedAppx. 318, order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination.
Petitioner has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reinstatement is granted.
(2) The court’s July 22, 2008 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Petitioner’s brief is due on or before September 17, 2008.